842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott McDONALD, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Robert Brown and DaleFoltz, Defendants-Appellees.
No. 86-1892.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

Before ENGEL and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
On receipt and consideration of appellant McDonald's appeal, and finding that said appeal is frivolous and presents no set of facts which would entitle him to relief;  see Malone v. Colyer, 710 F.2d 258 (6th Cir.1983);  said appeal is hereby dismissed for the reason stated above and further explicated in District Judge Newblatt's Order of Dismissal dated September 11, 1986.